Citation Nr: 0909592	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-21 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to May 15, 2002, for 
the grant of a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Buck, Counsel






INTRODUCTION

The Veteran served on active duty from February 1979 to 
August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted entitlement to a total 
disability rating based on individual unemployability (TDIU).  
That decision established an effective date of May 15, 2002.  
The Veteran filed a timely appeal with respect to that date.  
In January 2008, the Board remanded the claim for further 
development.

FINDINGS OF FACT

1.  On August 26, 2002, the RO received the Veteran's formal 
application for a total disability rating based on individual 
unemployability.

2.   There was no communication by the Veteran or a duly 
appointed representative prior to August 26, 2002 indicating 
an intent to apply for a total disability rating based on 
individual unemployability.

3.  The evidence of record establishes that the Veteran 
remained gainfully employed until at least May 15, 2002.

4.  The evidence does not demonstrate that the Veteran's 
service-connected disability caused his unemployability prior 
to May 15, 2002.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 15, 2002 for 
an award of a total rating for compensation purposes based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107, 5108, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2002, the agency of 
original jurisdiction (AOJ) provided notice to the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
his claim for a total disability rating based on individual 
unemployability, indicating that he must show that he was 
unable to secure or retain employment due to his service-
connected disability.  This notice included information and 
evidence that VA would seek to provide and information and 
evidence that the Veteran was expected to provide.  The claim 
was ultimately granted, and the Veteran appealed the 
downstream element of the effective date.  

The Veteran bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  Neither 
the Veteran nor his representative alleges such prejudice 
here.  Regardless, in January 2008, the Veteran was notified 
specifically of the process by which effective dates are 
established.  Although this notice was accomplished after the 
initial denial of the effective date element of his claim, 
the AOJ subsequently readjudicated that aspect based on all 
the evidence in the December 2008 supplemental statement of 
the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the Veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  The otherwise defective notice has resulted in no 
prejudice to the Veteran. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  This includes the 
records generated in conjunction with the Veteran's 
successful Social Security Administration disability claim.  
The Veteran also was medically evaluated by VA.  The duty to 
assist has been fulfilled.

Earlier Effective Date for a TDIU Claim

By rating decision dated in April 2003, the RO denied a TDIU.  
The Veteran appealed this decision.  During the course of 
that appeal, in February 2004, the Veteran's claim was 
granted and an effective date of May 15, 2002 was 
established.  The Veteran then perfected an appeal of that 
effective date, though without offering an argument as to 
when his grant should have become effective.

A TDIU is an award of increased compensation.  Effective 
dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (2008) (implementing 38 
U.S.C.A. § 5110(a), (b)(2) (West 2002)).  Pursuant to that 
regulation, the effective date of an increase in compensation 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R.  
§ 3.400(o)(1) (2008) (emphasis added).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  

An exception to § 3.400 applies under circumstances where the 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
the application is received within one year from such date, 
otherwise the date of receipt of the claim."  38 U.S.C.A. § 
5110 (b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2008).  

Generally, then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2) (2008).  To establish a grant of TDIU, 
however, entails special requirements that must now be 
considered.

Entitlement to TDIU requires the presence of an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

The governing regulations provide that, to qualify for a 
TDIU, if there is one service-connected disability, it must 
be rated at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  If the evidence demonstrates that the veteran is 
unemployable by reason of his service-connected disability, 
but fails to meet this percentage standard, the claim shall 
be submitted to the Director of Compensation and Pension 
Service for extraschedular consideration.  38 C.F.R. § 
4.16(b).  

In this case, a formal claim for a TDIU was received on 
August 26, 2002.  There was no communication by the Veteran 
or a duly appointed representative prior to that date, 
indicating an intent to apply for a total disability rating 
based on individual unemployability.  At that time, service 
connection was and remains in effect for a single disability: 
L4-5 herniation, status post L2-S1 laminectomy.  Looking to 
the year prior to his claim, a 40 percent rating was in 
effect until January 2002, at which time a 60 percent rating 
was established.  A temporary total evaluation (100 percent) 
was assigned for convalescence following surgery in May 2002, 
and then a 60 percent rating was assigned thereafter, 
beginning in October 2002.  Thus, the Veteran met the 
percentage requirements outlined above in January 2002.  The 
question, then, is at what point in the year preceding his 
August 2002 claim was it factually ascertainable that his 
service-connected disability prevented him from sustaining 
gainful employment.  

VA outpatient clinical records from August 2001 forward show 
that the Veteran was treated for numerous non-service-
connected disorders, such as obesity and hypertension, in 
addition to his service-connected back disorder.  Notably, 
however, in December 2001, the Veteran had an accident at 
work, in which he fell down the stairs while carrying a 
mattress.  He reported increasing pain with walking.  See VA 
progress notes, December 2001 and May 2002; see also VA 
examination report, June 2002.  A January 2002 magnetic 
resonance imaging revealed significant stenosis, though a 
February 2002 electromyograph demonstrated no evidence of 
radiculopathy or other neuropathy.  The Veteran's back pain 
continued to increase, and he reported in February 2002 that 
it was interfering with his work as a prison guard.  Surgical 
options were discussed in March 2002.  In late April 2002, 
the Veteran reported that his pain had become constant.  The 
Veteran elected to undergo a lumbar laminectomy, which took 
place on May 28, 2002.  

The subsequent records show continued treatment with 
narcotics for the pain associated with his service-connected 
back disability status post laminectomy.  He was 
significantly limited in terms of range of motion on his June 
2002 VA examination, conducted one month after his surgery.  
The Veteran remained under restrictions by his surgeon for 
returning to work until after his July 2002 follow-up 
appointment.  In July, that was extended an additional two 
months.  The Veteran did not return to work.  

On his August 2002 formal application for a TDIU, the Veteran 
indicated that he last worked on May 14, 2002.  A request for 
employment information was returned from the Veteran's last 
employer in January 2003, which noted that the Veteran was 
still employed by the company; however, he had been on leave 
without pay since May 20, 2002.  Records from the Social 
Security Administration have been reviewed and reveal a 
similar employment history for this Veteran.  Specifically, 
the Veteran reported becoming disabled in December 2001, 
becoming unable to work in May 2002, and last working on May 
15, 2002.  

While the Veteran did report in outpatient clinical records 
some interference with his work as a prison guard in February 
2002, the question is not whether the Veteran can maintain 
the particular requisites of his current position, but 
rather, whether the Veteran is capable of performing the 
physical and mental acts required by substantially gainful 
employment generally.  See VanHoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  In the five months leading to his 
surgery, from the work accident and consequent 60 percent 
schedular rating, the evidence surely establishes increasing 
pain.  The fact, however, that he was still able to report to 
his work for duty in spite of the pain shows he was not 
unemployable at that time.  Rather, the evidence shows that 
it was after his May 2002 surgery that he became medically 
precluded from returning to work. 

In sum, the Veteran remained working and receiving full pay 
until May 2002, at which time his TDIU became effective.  As 
the Veteran's TDIU became effective the date on which he 
stopped working, and because the medical evidence does not 
support a finding of unemployability prior to that time, an 
earlier effective date is not warranted.  The preponderance 
of the evidence is found to be against the Veteran's claim; 
therefore, the benefit of the doubt provision does not apply.


ORDER

Entitlement to an effective date prior to May 15, 2002, for 
the grant of a total disability rating based on individual 
unemployability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


